 FALL RIVER SAVINGS BANKFall River Savings Bank and Retail Store EmployeesUnion, Local #1325, United Food and Commer-cial Workers International Union, AFL-CIO.'Cases I-CA-1 5058 and -CA-15784January 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn September 26, 1979, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Fall River Savings Bank,Fall River, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.' On June 7 1979. the Retail Clerks International Union and theAmalgamated Meatcutters and Butcher Workmen of North America merged.forming the United Food and Commercial Workers Union, AFL-CIO. Thename of the Union herein, formerly Retail Store Employees Union, Local #1325, Retail Clerks International Union, has been amended to reflect thischange.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F. 2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.We correct the Administrative Law Judge's reference to the Union's having"lost" the election held April 28, 1978. At the time of his Decision, the resultswere inconclusive due to challenged ballots. See our Decision in therepresentation case. 246 NLRB No. 128, issued on December 6, 1979,ordering that the challenges be counted. The Union subsequently won theelection.In affirming the Administrative Law Judge's finding that Falvey's question-ing her supervisor about calling in an employee for Saturday work withoutfollowing seniority related to a matter of common concern to the employees,we note the following evidence, in addition to that cited by the AdministrativeLaw Judge. In August 1978, about a month before Falvey's termination inresponse to a protest by teller Sousa that Falvey was getting more Saturdaywork than she, although Sousa had been there longer, Supervisor Pimental247 NLRB No. 88devised a seniority system for Sat urdays. A list of tellers, in order of seniority,was passed around to all of the tellers, and a copy was posted in thelunchroom of the main office as well. Stone, Respondent's vice president andtreasurer, admitted that Saturday volunteers were selected according toseniority.'Teller Falvey's manner toward her supervisor may have been impolitic. Amore deferential approach would have been preferable, but the point she wasmaking concerning the application of seniority to Saturday work at brancheswas protected concerted activity. Her right to express her concern on theseniority issue, pursuant to a recently established company policy, is not lostbecause of her lack of deference to her supervisor, as her action was not soextreme as to fall outside the protection of the Act. It appears that there was apersonality clash between Falvey and this particular supervisor, as Falvey hadhad no previous incidents during her more than I-year employment withRespondent.In adopting the Administrative Law Judge's conclusion that Respondent'sdischarge of Falvey because of her protected concerted activity on Saturdayviolated Sec. 8(a)(l) of the Act, we do not rely on his comment thatRespondent's "motive in discharging her" was significant in this case. It haslong been settled that a violation of Sec. 8(aXI) does not turn on theemployer's motive, but rather on "whether the employer engaged in conductwhich, it may reasonably be said, tends to interfere with the free exercise ofemployee rights under the Act." American Freighlwsys Co.. Inc.. 124 NLRB146, 147(1959).DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE: Administrative Law Judge: Thisconsolidated proceeding involves allegations that the above-named Respondent discharged its employee Deborah Falveybecause of her protected concerted activities in violation ofSection 8(a)(1) of the Act.' The proceeding was initiated by acharge filed by the above-named Union on October 12,1978.2 On November 9 the charge was amended, and onNovember 20 complaint issued. On May 21, 1979, hearingwas held in Boston, Massachusetts.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs, I herebymake the following:FINDINGS OF FACTI. THE FACTSRespondent is a Massachusetts corporation engaged in theoperation of a savings bank in Fall River, Massachusetts,with a main office and several branch offices.' DeborahFalvey was a teller employed at the main branch. Whenneeded, she would also work at branch offices on Saturday.It was the practice of Respondent, adopted after employeecomplaints, to assign Saturday work to employees who wereregular tellers on the basis of seniority. On Saturday,September 23, Falvey was assigned to work at the South' The complaint also alleged that Falvey's discharge was motivated by herunion activities and was violative of Sec. 8(aXl) and (3) of the Act. Therecord indicates that an election had been held on April 28, 1978, which theUnion lost. Although the representation case was still open, as the eventssurrounding Falvey's discharge occurred 5 months after the election, andFalvey's union activities appeared minimal, I concluded that General Counselhad not made a prima facie case of an 8(aX3) violation and grantedRespondent's motion to dismiss at the hearing.Unless otherwise indicated all dates hereinafter are in 1978.' Jurisdiction is not in issue. Respondent admits that it annually purchasesand receives supplies valued in excess of 550,000 directly from points outsidethe Commonwealth of Massachusetts and that it has gross annual revenues inexcess of S500,000.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBranch, which was under the supervision of Joyce DeMelloBurns. She overheard Burns tell teller Marilyn Cadieux thatshe had called Kathy to come in to work. Falvey asked"Kathy who?" and Burns said, "Kathy Sousa." Accordingto Burns, Falvey said Sousa couldn't come to work therebecause she didn't have seniority and there were other girlsbefore her. Burns explained that she had not realized earliershe would be shorthanded and Sousa was the only one sheknew to call. Falvey said it didn't matter, Sousa couldn'tcome to work. Burns remarked "You have a lovely attitude,don't you?" and Falvey replied, "My attitude is none of yourbusiness." Burns asked Falvey if she had someone shewanted to call and Falvey said no and that it wasn't evencertain Karen (the girl scheduled to work) was not comingin. Burns said they were about to open and Falvey said,"[t]hat's not the point." Burns said, "[t]he point is I'mrunning the branch, not you, and anything further you haveto say you can take up at the main office on Monday."Later that day, after the bank was closed, Burns gave awritten warning to Falvey for insubordination and attitude.The warning stated: "When I called for extra help onSaturday 9/23/78, Debby questioned my decision on who Icalled. When I asked about her attitude, I was told 'It's noneof your business.' At this point I reminded her I was themanager." Falvey refused to acknowledge the warning.The warning notice provides for the employee's statement,and after leaving Burns' office Falvey wrote the following:"When manager Joyce DeMello called for additional help,she called Cathy. I stated 'Cathy who?' She stated, 'CathySousa.' I stated that 'Cathy worked in the mortgagedepartment and not as a teller trying to be helpful. JoyceDeMello then stated to me 'I don't like either your face oryour attitude.' I replied, 'It's none of your business.' I feelthat she should not make an derogatory comments regardingmy face."Monday, at the main office, Falvey told employees aboutthe incident and showed them her warning with her writtencomments. Afterwards, she reported the matter to DacianoStone, Respondent's treasurer, and showed him the warningnotice. He said he would look into it. Stone contacted Burnsand asked her to submit a report of the incident. Shesubmitted a report along the lines described above. Thereport was subscribed to by Marilyn Cadieux, who hadwitnessed the incident between Falvey and Burns.On Thursday, Falvey was discharged by Stone. Inpreparation for the discharge, Stone had prepared thefollowing:EMPLOYEE TERMINATION NOTICEDate: Sep. 28, 1978IrMPIOYI;I:: Falvey, Deborah154 Woodland DriveSomerset, Mass. 02726SSAN: 031-48-6616I'OSITION/TITI.I: Clerk Teller' Hugh H. Wilson Corporation. 171 NLRB 1040. 1046 (1968).' Diagnostic Center Hospital Corp.. of Texas. 228 NLRB 1215 (1977).Incident: Confrontation with immediate supervisor,Joyce E. DeMello, Manager of the South Branch, onSaturday, Sep. 23, 1978FINDINGS UPON INVESTIGATION:1. Employee wilfully questioned and interfered with theprerogative of management.2. Blatantly demonstrated insubordination to immedi-ate supervisor in the presence of another employee.3. Flagrantly displayed her "WARNING NOTICE" toother employees to invite sympathy and to ridiculethe nature and true reason for its issuance.4. Falsely quoted a "DEROGATORY" statement allegedlymade by management.DETERMINATION:Termination effective as of Sep. 28, 1978D. M. Stone, TreasurerStone testified that in the terminal conversation withFalvey he specified the four reasons appearing in the notice,and that he intended to give her a copy but was turned off byher statement that she was going to sue the bank.II. ANALYSIS AND CONCLUSIONSThe complaint, as amended, alleges that Respondentviolated Section 8(a)(1) of the Act by issuing a warning toFalvey because she questioned the order of seniority inwhich employees were called for weekend work and bydischarging her because she discussed the warning withother employees.As to the warning itself, Respondent contends a violationmay not be found because the activity of Falvey was notprotected concerted activity. Thus, it is argued there is noshowing that she was acting on behalf of other employees orthat her statements reflected the common concern of otheremployees, and this is not a case of an attempt to enforce aprovision of a collective-bargaining agreement. As to Fal-vey's uncontradicted testimony of a seniority policy forweekend work, it is argued that that policy related to theadvance selection of tellers and did not apply to the situationpresented on September 23.I do not agree with Respondent's contentions. The activityof an employee may be held to be concerted if the subjectmatter of her complaint was "of moment to the group"'4orrelated to a matter of common concern.' Seniority is clearlya matter of common concern. As a matter of fact, in 1978,according to Falvey's uncontradicted testimony, anotherteller had complained about the amount of Saturday workFalvey was getting and as a result Respondent had adopted apolicy of assigning Saturday work to volunteers on aseniority basis. That this policy was applicable to advanceselection for Saturday work and not to Saturday no-shows,as Respondent points out, would not preclude Falvey fromquestioning management's failure to apply seniority in a no-show situation. The test of the prohibited nature of heractivity is not whether her position had merit' or was even' Mushroom Transportation Ca Inc.. 142 NLRB 1150, 1158 (1963),reversed on other grounds 330 F. 2d 686 (3d Cir. 1964).632 FALL RIVER SAVINGS BANKreasonable;' rather, the test is whether her activity related toa matter of common concern. I find that it did and that heractivity was protected concerted activity.Respondent contends that in any event Falvey's warningwas not unlawful because it was addressed to her insubordi-nation and loud and rude remarks. I find this contentionwithout merit. An employee engaged in protected activitydoes not lose the protection of the Act if in the course ofsuch activity she is unpleasant, rude, or impolite. AmericanTelephone & Telegraph Co., 211 NLRB 782 (1974).For the foregoing reasons, I find that Respondent violatedSection 8(a)(1) of the Act by issuing a written warning toFalvey for questioning her supervisor about the calling in ofemployees for Saturday work without following seniority.As to Falvey's discharge, the complaint alleges that it wasunlawful because it was based on Falvey's showing thewarning to other employees. Respondent denies that thereason for the discharge was the showing of the warning assuch; rather, it contends it was the showing of the warningwith false accusations which tended to ridicule and under-mine management. Respondent contends such conduct isnot protected. However, Respondent argues that even ifFalvey's statement on the warning was true, the showing ofthe warning was not protected concerted activity because itdid not relate to a matter of common concern, nor wasFalvey seeking assistance from other employees or trying toinitiate some form of concerted action. Rather, according toRespondent, Falvey's conduct in showing the warning toother employees related to her displeasure over Burns'remark about her face and involved only a matter personalto her as to which she was not seeking any assistance orconcerted action from other employees.It is not entirely clear why Falvey showed her warning toother employees beyond apprising them of the unfairtreatment and unwarranted remark of Burns. It is clear,however, she was not seeking assistance or attempting to stirsome concerted action. However, the validity of Burns'discharge does not hinge on Falvey's purpose, but onRespondent's perception of her conduct and its motive indischarging her. In my judgment, Respondent perceivedFalvey's conduct in showing the warning to other employeesas the continuation or extension of what it considered herinsubordination on Saturday. This is clear from Stone'stermination notice. Significantly, the subject matter of thenotice is not the showing of the warning notice; rather thesubject matter is the "Incident: Confrontation with immedi-ate supervisor ...on Saturday, Sep. 23, 1978." Moreover,in the notice Stone did not address himself only to Falvey'sdisplay of the warning to other employees. To the contrary,he adverted to her "wilfully" questioning the prerogatives ofmanagement and to her "blatantly demonstrated insubordi-nation." In light of these remarks, which exhibit Respon-dent's strong feelings against Falvey's protected activity onSaturday, a finding that her discharge was attributable onlyto her showing the warning notice to other employees onMonday is not warranted. Rather, the showing of the noticemust be viewed as inseparably related to Falvey's conduct onSaturday. As that conduct was protected, her discharge wasviolative of Section 8(a)(1) of the Act.In light of the analysis above, it is irrelevant whether ornot Falvey's assertion against Burns was true or false. Iffalse, it was not sufficiently egregious to remove Falvey fromthe protection of the Act to which she was entitled becauseof her protected activity. In any event, I credit Falvey'stestimony that Burns told her she didn't like her face. Apartfrom demeanor (Falvey appeared no less truthful thanBurns), I can not understand why Falvey would havereplied, "It's none of your business" to Burns if all thatBurns had referred to was her attitude. I can't believe thatFalvey would view objections to her attitude as being none ofher supervisor's business. As to Cadieux, I was not favorablyimpressed by her demeanor. She gave me the impression ofwanting to please her employer and of being unsympatheticto Falvey.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 1, above,occurring in connection with the operations describedherein, have a close, intimate, and substantial relationship totrade, traffic and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. In particular, having foundthat Respondent unlawfully issued a warning to DeborahFalvey on September 23, 1978, and unlawfully dischargedher on September 28, 1978, 1 shall recommend thatRespondent expunge the warning from her record and offerher immediate and full reinstatement to her former job, or ifsuch job no longer exists, to a substantially equivalent job,without prejudice to her seniority or other rights andprivileges, and that Respondent make Falvey whole for anyloss of earnings she may have suffered as a result of herunlawful discharge by payment to her of the amount shenormally would have earned from the date of her dischargeuntil the date of Respondent's offer of reinstatement withinterest thereon to be computed in the manner described inF. W. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corporation. 231 NLRB 651 (1977).?CONCLUSIONS OF LAWI. Fall River Savings Bank is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Retail Store Employees Union, Local 1325, Retail StoreInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By issuing a warning to and discharging DeborahFalvey for engaging in protected concerted activity, Respon-' N.L.R.B. v Washington Aluminum Co.. Inc.. 370 U.S. 9 (1962).633'See. generally Iis Plumbing Hing Co., 138 NLRB 716 (1962). DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent engaged, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Fall River Savings Bank, Fall River,Massachusetts, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Issuing written warnings or discharging employees forengaging in concerted activities for their mutual aid orprotection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Expunge from the record of Deborah Falvey thewritten warning issued to her on September 23, 1978.(b) Offer Deborah Falvey immediate, full, and uncondi-tional reinstatement to her former job, or, if such job nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges andmake her whole for any loss of pay she may have suffered byreason of her unlawful discharge by payment to her of a sumof money equal to the amount she normally would haveearned as wages, from the date of her discharge to the dateof her reinstatement, in the manner set forth in the sectionentitled "The Remedy."(c) Preserve and, upon request, make available for theNational Labor Relations Board and its agents, for examina-tion and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records relevant and necessary to determine theamount of backpay due under the terms of this Order.(d) Post at its Fall River, Massachusetts, facility, includ-ing the main office and the branch offices, copies of theattached notice marked "Appendix."'°Copies of said notice,on forms provided by the Regional Director for Region I,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recomended Order herein shall, as provided in Sec. 102.48 ofthe Rules and Regulations, be adopted by the Board and become its findings.conclusions, and Order, and all objections thereto shall be deemed waived forall purposes."' In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law when we issued a warningto Deborah Falvey and discharged her and has ordered us topost this notice.WE WILL NOT issue warnings to employees ordischarge employees because they have engaged inconcerted activities for their mutual aid and protection.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them under Section 7 of the NationalLabor Relations Act, as amended.WE WILL expunge from Deborah Falvey's record thewritten warning issued on September 23, 1978.WE WILL offer to reinstate Deborah Falvey to herformer job, or, if such job no longer exists, to asubstantially equivalent job, and WE WILL make herwhole by paying her the wages which she lost becausewe discharged her unlawfully.FALL RIVER SAVINGS BANK634